Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species II in the reply filed on 8/26/2022 is acknowledged.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 9/25/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections – 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-5 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katayama (US PGPub 2021/0295214) [hereafter Katayama].

5.	As to claim 1, Katayama discloses a computer-implemented method (as shown in Figures 3 and 6) for determining a policy (reinforcement learning data) related to moving objects in an environment, the computer-implemented method comprising observing a state of an environment (environmental information) by a learning agent (second learning apparatus 20); taking an action (by output transducer 203), by the learning agent, based on a task assigned to the learning agent and on the state of the environment, observing a new state of the environment by the learning agent (by second input transducer 202); calculating a reward (by reward output unit 204) for the action taken by the learning agent; and determining, by a teaching agent (learning control unit 205), to change a policy relating to the learning agent (Paragraphs 0044-0053, 0057).

6.	As to claim 2, Katayama discloses changing the policy related to the learning agent upon a determination that a label (update information) produced by the teaching agent exceeds a reward threshold, wherein the new state of the environment is inputted as a feature into the teaching agent, and the reward is inputted as another feature into the teaching agent to produce the label (Paragraphs 0049-0053, 0057).

7.	As to claim 3, Katayama discloses retaining the policy related to the learning agent upon a determination that a label (update information) produced by the teaching agent does not exceed a reward threshold, wherein the new state of the environment is inputted as a feature into the teaching agent, and the reward is inputted as another feature into the teaching agent to produce the label (Paragraphs 0049-0053, 0057).

8.	As to claim 4, Katayama discloses inputting the new state of the environment and the reward to a neural network (learning control unit 205); outputting, by the neural network, a probability (control parameter) for the action taken by the learning agent; and providing the probability to the learning agent for analysis (Paragraphs 0050-0051).

9.	As to claim 5, Katayama discloses changing the policy related to the learning agent upon a determination that a label produced by the teaching agent exceeds a reward threshold, wherein the new state of the environment, the probability, and the reward are inputted as features into the teaching agent to produce the label (Paragraphs 0050-0051).

10.	As to claims 19 and 20, the Katayama reference discloses all claimed subject matter as discussed above with respect to the comments/citations of claims 1-2.

16  Claim Rejections – 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 6, 10, and 12 are rejected under 35 U.S.C 103 as being unpatentable over Katayama (US PGPub 2021/0295214) [hereafter Katayama] in view of The Examiner’s Official Notice.

13.	As to claim 6, it is noted that Katayama fails to particularly disclose the neural network includes an unbiased layer and a biased layer to regulate overfitting and underfitting; however, Official Notice is taken that using biased and unbiased layers to regulate overfitting and underfitting in neural networks is a well-known and established practice in the art.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include biased and unbiased layers in a neural network model with the method and system of Katayama in order to yield predictable results of improving performance of the neural network model by preventing the model from being too specific to training data including excessive noise leading to overfitting and preventing underfitting that includes a high error rate on input training and real data sets.

14.	As to claim 10, it is noted that Katayama fails to particularly disclose determining a criticality of situation by a natural language processor; and providing the teaching agent with the criticality of situation; however, Official Notice is taken that using a natural language processor to set an importance/criticality of a situation and providing the importance to a neural network is a well-known and established practice in the art.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include using a natural language processor to set an importance/criticality of a situation and providing the importance to a neural network in order to yield predictable results of enabling preferential rankings of particular situations to produce optimal actions/feedback for the agent to perform based on the severity/importance of the observed environment.  

15.	As to claim 12, it is noted that Katayama fails to particularly disclose the natural language processor determines the criticality of situation by analyzing an input from an administrator; however, it is noted that a user/administrator inputting rankings to a natural language processor is a well-known and established practice in the art.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a user/administrator inputting rankings to a natural language processor in order to yield predictable results of allowing a user/administrator to personalize the operations of the agent when acting within the environment and being faced with multiple different situations.  

16.	Claims 7 and 9 are rejected under 35 U.S.C 103 as being unpatentable over Katayama (US PGPub 2021/0295214) [hereafter Katayama] in view of Halder (US PGPub 2019/0310636) [hereafter Halder].

17.	As to claim 7, it is noted that Katayama fails to particularly disclose detecting, by a sensor, a velocity and an acceleration related to an object within the environment; generating a velocity vector related to the velocity and an acceleration vector related to the acceleration; and providing the teaching agent with the velocity vector and the acceleration vector for analysis.
	On the other hand, Halder discloses detecting, by a sensor (sensors 110), a velocity and an acceleration related to an object within the environment; generating a velocity vector related to the velocity and an acceleration vector related to the acceleration; and providing the teaching agent (AVMS 122) with the velocity vector and the acceleration vector for analysis (Paragraphs 0044-0046, 0050, 0059, 0061, 0066, 0128-0133).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include detecting, by a sensor, a velocity and an acceleration related to an object within the environment; generating a velocity vector related to the velocity and an acceleration vector related to the acceleration; and providing the teaching agent with the velocity vector and the acceleration vector for analysis as taught by Halder with the method and system of Katayama because the cited prior art are directed towards detecting information related to an agent within an environment in order to determine appropriate responses for the agent and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling the system of Katayama to be implemented within an autonomous vehicle that can appropriately act within a particular environment.

18.	As to claim 9, it is noted that Katayama fails to particularly disclose the teaching agent is trained with a velocity feature vector and an acceleration feature vector, wherein the velocity feature vector and the acceleration feature vector relate to an object within the environment and produced by an IoT device. 
	On the other hand, Halder discloses the teaching agent is trained with a velocity feature vector and an acceleration feature vector, wherein the velocity feature vector and the acceleration feature vector relate to an object within the environment and produced by an IoT device (Paragraphs 0044-0046, 0050, 0059, 0061, 0066, 0128-0133). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include training a teaching agent with a velocity feature vector and an acceleration feature vector, wherein the velocity feature vector and the acceleration feature vector relate to an object within the environment and produced by an IoT device as taught by Halder with the method and system of Katayama because the cited prior art are directed towards detecting information related to an agent within an environment in order to determine appropriate responses for the agent and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling the system of Katayama to be implemented within an autonomous vehicle that can appropriately act within a particular environment.

Claims
19.	Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664